Citation Nr: 0521833	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  99-21 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis 
for accrued benefits purposes.  

2.  Entitlement to service connection for the cause of the 
veteran's death.  

3.  Entitlement to Survivors and Dependents Education 
Assistance (DEA) pursuant to 38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1971.  He died on September [redacted], 1998.  The appellant is his 
surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Newark, New Jersey 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant indicated disagreement with that 
decision and, after being furnished a statement of the case, 
filed a substantive appeal.  

In January 2001 and November 2003, the Board remanded these 
matters to the RO for further development and adjudicative 
action.  

In May 2005, the RO issued a Supplemental Statement Of the 
Case in which it continued the denial of appellant's claims.  

Unfortunately, for the reasons set forth below, the appeal 
must be REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.




REMAND

The Board finds, that unfortunately, this matter must be 
returned to the RO for additional development.  In this 
respect, it is clear that the RO, via the AMC, did not fully 
comply with the Board's prior November 2003 Remand directive.  

In this respect, in January 2001, the Board remanded this 
case, in part, in order to obtain the clinical records from 
the Dr. Terranova and any of the veteran's other health care 
providers, who had treated him for multiple sclerosis prior 
to his death.

The appellant identified these health care providers and the 
dates of treatment.  She submitted Authorizations and Consent 
to Release Information to the Department of Veterans Affairs 
(VA), VA Forms 21-4142, in November 2001.  Initial efforts on 
behalf of the RO to obtain the records were unsuccessful.  

In November 2003, the Board remanded the matter for a second 
time, in part, to obtain the previously identified records.  
The record reflects that in June 2004, the RO sent the 
appellant a letter in which it requested updated 
authorizations to obtain the necessary treatment records.  

In August 2004, the appellant, through her appointed service 
representative submitted two authorizations to obtain 
treatment records from Dr. Manette Fine, D.O., Dr. Prameela 
Palli, M.D., and Dr. Robert J. Terranova, D.O., P.A.  

The AMC did not obtain the identified treatment records.  
Rather, in March 2005, the AMC issued a Supplemental 
Statement Of the Case in which it again denied the 
appellant's claim.  In denying the claim, the AMC noted that 
it had not received authorizations to obtain any additional 
treatment records.  

The Board emphasizes that the Court has specifically mandated 
that a remand by the Board confers on the veteran or 
claimant, as a matter of law, the right to compliance with 
the remand instructions, and imposes upon VA a concomitant 
duty to ensure compliance with the terms of the remand.  See 
Stegall v. West, 11 Vet. 268 (1998). The Court has indicated, 
moreover, that if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance.  
Id.

Accordingly, this matter must be remanded in order for the 
AMC to attempt to obtain the identified treatment records.  

Following the receipt of the records, if any, the RO should 
again send the claims file to the VA physicians who provided 
the medical opinions in April 2003 and March 2005 for a 
supplemental opinion.  

While the Board regrets that further remand of these matters 
will further delay an appellate decision, such remand is 
necessary to ensure compliance with all due process 
requirements.  

Accordingly, these matters are REMANDED to the RO, via the 
AMC, for the following development:  

1.  The RO should again request the 
clinical records from Dr. Terranova, Dr. 
Palli and Dr. Fine.

Dr. Terranova treated the veteran from 
February 1988 to September 1998.  The 
appellant initially listed his address as 
539 Egg Harbor Road, Suite 3, Sewell, New 
Jersey, 08080.  On her recent VA Form 21-
4142, filed in August 2004, she listed an 
address as:  1172 Beacon Avenue, 
Nanahawkin, New Jersey 08050.  The RO 
should first ascertain that this is Dr. 
Terranova's correct address.  If it is 
not, the RO should make reasonable 
efforts to obtain the correct address, 
including through the appellant.  If a 
current address is found the RO should 
request these clinical records.

2.  Dr. Palli treated the veteran from 
January 1995 to September 1998, and Dr. 
Fine treated the veteran from May 1996 to 
September 1998.  It is clear from the 
address provided by the appellant and the 
American Medical Association's Directory 
of Physicians in the United States, 38th 
ed. (2003) that both health care 
professionals treated the veteran at the 
same office location. 

The address is: 42 East Laurel Road, 
Suite 3200, Stratford, New Jersey, 08084.  
It does not list Dr. Fine as currently 
practicing at this address. Dr. Palli is 
still practicing at that location and a 
request for all clinical records (Dr. 
Palli's and Dr. Fine's) should be sent to 
that location.  

If Dr. Fine's treatment records are no 
longer kept as part of the veteran's 
records at that location, the RO should 
make reasonable efforts to obtain Dr. 
Fine's correct address, including through 
the appellant.  If a current address is 
found the RO should also request these 
clinical records.

3.  After requesting and/or obtaining any 
additional evidence and information, the 
RO should request the VA physicians who 
rendered the April 2003 and March 2005 
medical opinions to again review the 
claims folder.

The physicians are asked to render a 
medical opinion: (1) as to the likelihood 
that the veteran's multiple sclerosis had 
its clinical onset during service or 
became manifest to a degree of 10 percent 
or more during within 7 years of the 
veteran's July 1971 service discharge; 
and, (2) as to the likelihood that the 
cause of the veteran's death, which is 
reported on his death certificate as 
including a cerebrovascular accident, was 
related to any aspect of his service.  

In so doing, the physicians are asked to 
address the November 1995 and October 
1998 medical opinions of Dr. Terranova.  
The medical opinion should be accompanied 
by a complete rationale.  

If either or both VA physicians who 
rendered the April 2003 or March 2005 
medical opinions is/are no longer 
available, the above may be accomplished 
by another VA neurologist(s).

4.  Thereafter, the RO should 
readjudicate the claim for service 
connection for multiple sclerosis on an 
accrued basis, service connection for the 
cause of the veteran's death, and 
entitlement to DEA pursuant to 
38 U.S.C.A. Chapter 35 in light of all 
pertinent evidence and legal authority. 

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and her representative an 
appropriate Supplemental Statement of the 
Case (to include citation to and 
consideration of all evidence added to 
the claims file since the May 2005 
Supplemental Statement of the Case) and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


